Exhibit 10.2
 
PROFESSIONAL SERVICES AGREEMENT
 
WHEREAS, effective April 27, 2011, L-3 Communications Holdings Inc. (hereinafter
“L-3”) and John M. Shalikashvili (hereinafter “Consultant”), desire to enter
into a consulting agreement pursuant to which the Consultant will act as a
consultant to L-3, on the terms and subject to the conditions set forth in this
agreement:
 
NOW THEREFORE, in consideration for these premises, the parties agree as
follows:
 

1.  ATTACHMENTS. Any Attachments to this Professional Services Agreement
referenced herein are fully incorporated and form a part of this agreement
(hereinafter, “Agreement”).   2.  CONSULTING ARRANGEMENT. L-3 hereby retains the
Consultant, and the Consultant hereby agrees to serve as a consultant to L-3, on
the terms and subject to the conditions of this Agreement. The Consultant will,
from time to time and at the request of L-3 upon reasonable advance notice,
assist L-3, including by providing advice with respect to the business of L-3,
its strategic business plan and such other matters as may be reasonably
requested by L-3. It is understood that such consulting services shall be
incidental to, and shall not interfere with, the other business activities and
commitments of the Consultant which are permitted pursuant to Section 7 below.
The Consultant shall not be required to travel, except at his convenience, in
performing services hereunder. In addition, so long as the Consultant continues
to provide consulting services pursuant to this Agreement, Consultant shall have
the title “Director Emeritus of L-3”.   3.  TERM OF AGREEMENT. This Agreement is
intended to be a master set of terms and conditions between L-3 and Consultant.
This Agreement shall be effective upon execution hereof for a term of one year
from the date hereof and shall be renewable annually at L-3’s written request.
This Agreement and Consultant’s retention hereunder may be terminated by either
party on 30 days advance written notice. In the event of a termination of the
consulting term for any reason, neither L-3 nor the Consultant shall have any
further obligations hereunder.   4.  COMPENSATION.  

 

  4.1  The Consultant’s compensation for his services will consist of an annual
retainer of $210,000. The annual retainer is payable quarterly in arrears on
March 1, June 1, September 1 and December 1 of each year, provided that the
Agreement has not been terminated prior to the applicable payment date.     4.2 
Consultant shall be responsible for taxes based upon Consultant’s income or any
Federal, State or local employment taxes assessed to Consultant.

 

5.  REIMBURSABLE EXPENSES. L-3 shall reimburse Consultant for reasonable out of
pocket expenses incurred for meals, lodging, and travel, as set forth in
Attachment A and for which funding has been previously authorized as part of an
assigned task. Consultant shall invoice L-3 for actual, substantiated out of
pocket expenses and L-3 shall pay Consultant net thirty (30) days after receipt
of an undisputed invoice.   6.  WARRANTIES AND INDEMNITY. Consultant warrants
the services provided to L-3 will be performed in a professional and competent
manner.   7.  CONFIDENTIAL INFORMATION; NON-COMPETITION UNDERTAKING; ENGAGEMENTS
WITH THIRD PARTIES. Consultant shall maintain proprietary, confidential and
secret all L-3 information which may be disclosed to Consultant as being
proprietary, confidential and secret in nature, and Consultant shall not
disclose this information to any other person (including L-3 employees in any
other division, group, or entity), firm, or corporation. Consultant shall also
maintain as confidential the “know-how” and future plans of L-3 relating to the
fields of endeavor in which Consultant performs investigations, evaluations, and
services for L-3, as well as the nature of certain work projects to which
Consultant is exposed, and the identity of persons working on those projects.
If, in connection with its performance, Consultant discloses to L-3 any ideas,
developments, or suggestions conceived or actually reduced to practice by
Consultant prior to its performance hereunder, no relationship, proprietary or
otherwise, express or implied, is established with L-3 by the disclosure, no
obligation of any kind is assumed by, nor may be implied against L-3, unless a
separate written contract regarding the subject of disclosure is consummated by
the parties, and then the obligation shall be only as expressed in the separate
contract.

 

  7.3  Consultant agrees to refrain from making any disparaging or derogatory
remarks, comments or publications regarding L-3 or any of its affiliates,
predecessors or successors or any of their respective officers, directors,
employees, products or services.     7.4  Consultant hereby agrees that during
the term of this Agreement and the 12- month period immediately thereafter,
without the prior written consent of L-3, (i) he or she will not, directly or
indirectly, either as principal, manager, agent, consultant, officer,





--------------------------------------------------------------------------------



 



  stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in, any (a) entity which
is in Competition with the business of L-3 or (b) Competitive Activity and
(ii) he or she shall not, on his or her own behalf or on behalf of any person,
firm or company, directly or indirectly, solicit or offer employment to any
person who is or has been employed by L-3 at any time during the twelve
(12) months immediately preceding such solicitation. For purposes of this
Section 7.4: (A) an entity shall be deemed to be in “Competition” with L-3 if it
is principally involved in the purchase, sale or other dealing in any property
or the rendering of any service purchased, sold, dealt in or rendered by L-3 as
a part of the business of L-3 within the same geographic area in which L-3
effects such sales or dealings or renders such services at the Relevant Date;
and (B) “Competitive Activity” shall mean any business into which L-3 has taken
substantial steps to engage, as of the Relevant Date, which would be deemed to
be in Competition with the business of L-3 if such steps had been completed
prior to the Relevant Date; and (C) the term “Relevant Date” shall mean each
date during the term of this Agreement through (and including) the effective
date of termination of this Agreement. Notwithstanding the foregoing, nothing
contained in this Section 7.4 shall (x) prohibit Consultant from serving as an
officer, employee or independent consultant of any business unit or subsidiary
which would not otherwise be in Competition with L-3 or a Competitive Activity,
but which business unit is a part of, or which subsidiary is controlled by, or
under common control with, an entity that would be in competition with L-3, so
long as Consultant does not engage in any activity which is in Competition with
any business of L-3 or is otherwise a Competitive Activity or (y) be construed
so as to preclude Consultant from investing in any publicly or privately held
company, provided Consultant’s beneficial ownership of any class of such
company’s securities does not exceed 5% of the outstanding securities of such
class.

 

  7.5  The parties hereto agree that the provisions of Section 7.4 are
reasonable. If a court determines, however, that any provision of Section 7.4 is
unreasonable, either in period of time, geographical area or otherwise, then the
parties hereto agree that the provisions of Section 7.4 should be interpreted
and enforced to the maximum extent which such court deems reasonable.     7.6 
Subject to Section 7.4, Consultant shall have the right to accept employment
and/or perform consulting work for one or more third parties, so long as such
employment or work does not impair his ability to perform his responsibilities
hereunder.

 

8.  NOTICES. Written notice shall be sent to the parties by hand, by overnight
carrier or by U.S. certified mail at the following address:

 

      L-3 Communications Corporation
600 Third Avenue
New York, New York 10016
Attention: General Counsel   General (Ret.) John M. Shalikashvili
55 Chapman Loop
Steilacoom, WA 98388


 

9.  CONFLICTING AGREEMENTS. Consultant warrants that it is not a party to any
other existing agreement which would prevent Consultant from entering into this
Agreement or which would adversely affect this Agreement.

 

10.  INDEPENDENT CONTRACTOR. It is understood and agreed that Consultant shall
be acting as an independent contractor and not as an agent or employee of L-3.
Accordingly, the Consultant assumes all risks and hazards encountered in its
performance of this agreement. Consultant shall not have the power or authority
to create or modify any binding obligation or agreement on behalf of L-3, and
Consultant shall not represent to any third party that he or she has such power
or authority. Consultant acknowledges that he or she shall not participate in
(and shall not receive any benefits or awards under) any L-3 employee benefit
plans by virtue of this agreement.   11.  TERMINATION. The provisions of
Sections 6, 7, and 14 shall survive termination of this Agreement.   12. 
ETHICAL CONDUCT. It is acknowledged that any payment, gift, tip, meal,
transportation, entertainment or other benefit or promise of a benefit provided
to or paid for a U.S. Government employee by the Consultant other than pursuant
to the limited authorized exceptions in the appropriate agency internal standard
of conduct, is prohibited, whether or not the situation involved pertains to L-3
business.

 
It is further acknowledged that when acting on behalf of L-3, the Consultant
shall neither seek nor receive information from non-L-3 sources which could
compromise L-3’s code of ethical conduct and associated policies, or the
policies of the U.S. Government. If the Consultant comes into possession of
information which is not appropriate for L-3 to possess under either L-3’s code
of ethical conduct or the U.S. Government policies, the Consultant will not
reveal such information to L-3.
 
The Consultant agrees to comply fully with the procurement integrity provisions
of the Office of Federal Procurement Policy Act (Procurement Integrity Act) and
all regulations issued thereunder. Further, the Consultant agrees that it will
execute such certifications as are required by L-3 or the Procurement Integrity
Act and regulations issued thereunder regarding the Consultant’s compliance
therewith.


2



--------------------------------------------------------------------------------



 



 

13.  ACCESS TO L-3 FACILITIES. Consultant’s use and access to any applicable
facility shall be subject to all L-3’s security, traffic, smoke free environment
restrictions, as well as any other L-3 rules and regulations, and any and all
other reasonable restrictions which L-3 may impose from time to time. Access may
be limited to L-3’s normal hours of operations (excluding holidays and shutdown
periods, if any). L-3 may limit or deny access to any other Consultant
representatives.

 
14. GENERAL.  
 

  14.1  ASSIGNMENT OF SERVICES AGREEMENT. The Consultant may not assign any of
its rights or obligations hereunder without the prior written consent of L-3.
L-3 may assign its rights and obligations under this Agreement to any
subsidiary, affiliate or successor in interest of L-3 without the consent of the
Consultant. The Consultant shall be provided with written notice of such
assignment. In all such cases, the assignment of this Agreement and the
assumption of the rights and obligations thereunder shall be at no additional
cost to L-3.     14.2  FORCE MAJEURE. Neither party shall be liable for any
delays resulting from acts of God, strikes, riots, acts of war, epidemics, or
governmental regulations.     14.3  NO PUBLICITY. Neither party hereto shall,
without securing written consent of the other party, publicly announce the
existence of this Agreement or advertise or release any publicity in regard
thereto, except that L-3 and Consultant may disclose the terms of this Agreement
to extent required by law or regulation, including in proxy statements and
periodic reports filed with the Securities and Exchange Commission.     14.4 
BINDING AGREEMENT. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of L-3 and shall be binding upon and inure to the
benefit of Consultant’s heirs, legal representatives, successors, and assigns.  
  14.5  GOVERNING LAW; WAIVER OF JURY TRIAL. The validity, performance, and
construction of this Agreement shall be governed by the laws of the State of New
York, excluding conflicts of laws provisions. EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY SUIT, LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.    
14.6  SEVERABILITY. If any of the provisions or portions of this Agreement are
invalid under any applicable statute or rule of law, they are to that extent to
be deemed omitted.     14.7  ASSIGNMENT. Except as otherwise provided in this
Agreement, neither party shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, which assignment shall not be unreasonably withheld, and any such
attempted assignment shall be void.     14.8  MERGER OF AGREEMENT. This
Agreement constitutes the entire understanding between the parties relating to
the subject matter hereof, and supersedes all previous communications,
representations, or agreements, either oral or written, with respect to the
subject matter hereof, and no representations or statements of any kind made by
any representative of Consultant or L-3, which are not stated in this Agreement,
shall be binding on Consultant or L-3. No addition to or modification of any
provision of this Agreement shall be binding upon Consultant or L-3 unless made
in writing and signed by the respective duly authorized representatives of
Consultant and L-3.     14.9  EQUITABLE RELIEF. Consultant acknowledges and
agrees that money damages would not be an adequate remedy for any breach of his
or her agreements contained in Section 7 hereof, and that in addition to any
other remedies available to L-3, L-3 shall be entitled to the remedies of
injunction, specific performance and other equitable relief for any threatened
or actual breach of the agreements contained in such Section.


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative.
 
Dated: April 27, 2011
 
L-3 COMMUNICATIONS CORPORATION
 

  By: 
    


Name:     Michael T. Strianese

  Title:  Chairman, President and Chief Executive Officer

 

General (Ret.) John M. Shalikashvili


4



--------------------------------------------------------------------------------



 



ATTACHMENT A
 
TRAVEL & REIMBURSABLE EXPENSES
 
Consultant will comply with the following practices when billing for direct
out-of-pocket expenses.
 

1.  Air transportation expenses: All approved travel should be booked using
L-3’s Travel Service to minimize costs. L-3 will reimburse for first-class fares
on domestic flights and business-class fares for international travel (first
class is reimbursable for international travel only when approved in advance by
L-3 Senior Management). Trips should also be booked as far in advance as
possible to qualify for special air fare promotions and discount fares.   2. 
Lodging expense: Consultant should coordinate with the L-3 contact designated in
the applicable SOW, to identify hotels with whom L-3 has negotiated special
rates, or when such accommodations are not available, use hotels where corporate
discounts are offered.   3.  Meal expenses: The reasonable cost of meals on
overnight trips is allowed while traveling on L-3’s behalf. When dining with
L-3 employees, separate checks should be requested. Entertainment, such as
theater tickets and hotel room movies, are personal expenses, and are not
reimbursable. Expenses for meals and other entertainment provided to
L-3 employees are not reimbursable. Meals pertaining to travel on one-day trips
that meet or exceed a 55 mile radius, will be reimbursed by L-3.   4.  Alcoholic
beverages: Alcoholic beverage costs are not reimbursable under noirnal business
expenses. It could be covered under rare cases if approved by L-3 Senior
Management. In those cases, all alcoholic beverage expenses will be listed
separately as entertaining expense.   5.  Tips: Tips are an acceptable expense
if they represent customary and reasonable amounts for meals, porter, taxi, or
similar services. Tips for meals must be included in the meal cost and tips for
the ground transportation must be included in transportation costs. Tips to
porters, bellhops, etc. should be listed as miscellaneous travel.   6.  Laundry
expense: Charges for laundry are reimbursable by L-3 if the trip exceeds four
(4) days.   7.  Car rental: In the U.S., compact cars will be rented when
available, and comparable models will be rented when traveling internationally.
All optional insurance for rental cars while on L-3 business in the U.S. and
Canada, are not reimbursable. Optional collision insurance purchased
internationally is acceptable where obligatory. Fines for parking or traffic
violations are not reimbursable expenses whether incurred in a rental car or
while using one’s personal automobile for L-3 business.   8.  Local travel: The
approved reimbursement rate for use of one’s personal automobile for L-3’s
business is the maximum amount allowed by current IRS regulations. Local travel
between the Consultant and L-3 as a normal part of doing business is not
reimbursable.   9.  Telephone expense: L-3 allows reasonable and customary
personal telephone expenses while traveling (called safe arrival or time of
departure calls NTE $10-$20). In those instances where approved business calls
are charged to a personal telephone, the original bill must be submitted with an
explanation for each call. L-3/IS will not be responsible for the entire phone
bill or wireless service or personal internet access.

 

10.  Expense statements: Expense Statements, when traveling on L-3’s behalf,
should contain information pertaining to only one (1) trip and must be prepared
on a timely basis. Original copies of airline tickets, itinerary and hotel
charges, car rentals and other expense in excess of twenty-five dollars ($25.00)
must be included.


5